DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 21-40 allowed as a result of Terminal Disclaimer filed on December 27, 2021.
3.	The closest relevant arts are Crabtree et al (8,500,839 B2) and Rivera et al (6,464,745 B2).
4.	Crabtree et al disclose an air filter (1300 in Fig. 13) for use in a heating, ventilation, and air conditioning (HVAC) system to remove airborne contaminants from air within residential spaces comprising a filter medium (1302) disposed between a first screen (1312) and a second screen (1313) to remove contaminants flowing through a residential HVAC system of a residence, and a supportive frame (1304 & 1307) comprising a plurality of elongate sections and corner sections disposed along perimeter edges of the filter medium (1302) and configured to orient the filter medium (1302) within the residential HVAC system. However, Crabtree et al do not disclose specific structure of the supportive frame with elongate sections and corner sections with U-shaped cross-section to provide recess configured to receive the filter medium.     
5.	Rivera et al disclose an air filter assembly comprising a supportive frame (18 in Fig. 1) with a plurality of elongate sections (18 in Fig. 5) and corner sections (16 in Fig. 5) having a U-shaped cross-section channel (36 in Fig. 7) configured to receive a perimeter edge (62 in Fig. 5) of the filter medium (14). Rivera et al disclose filter frame 
6.	Claims 21-40 of this instant patent application differ from the disclosure of either Crabtree et al or Rivera et al in that each of the plurality of elongate sections and corner sections of the filter supporting frame comprises a U-shaped cross-sectional shape including an open side that provides a recess configured to receive a perimeter edge of the filter medium, and wherein each of the corner sections specifically comprises a folded portion at each of the plurality of interior ends of a respective corner section, wherein each folded portion specifically forms an aperture and comprises a tab that extends toward an interior of the recess, each aperture configured to slidably receive and retain a corresponding edge of the elongate section.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        January 05, 2022